          Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                         PITTSBURGH

    PREMIER PAN COMPANY, INC., A                    )
    PENNSYLVANIA CORPORATION;                       )
                                                    )              2:19-CV-00443-CRE
                                                    )
                Plaintiff,                          )
                                                    )
         vs.                                        )
                                                    )
    AUDION AUTOMATION, LTD, A TEXAS                 )
                                                    )
    CORPORATION; AND PAC                            )
    MACHINERY GROUP, A TEXAS                        )
    CORPORATION;                                    )
                                                    )
                                                    )
                Defendants,                         )

                                 MEMORANDUM OPINION1

Cynthia Reed Eddy, Chief United States Magistrate Judge.

        This civil action was initiated in this court on April 18, 2019, by Plaintiff Premier Pan

Company against Defendants Audion Automation, LTD and PAC Machinery Group. Plaintiff

asserts causes of action against Defendants for breach of express warranty, breach of implied

warranty of merchantability, breach of implied warranty of fitness for a particular purpose, unjust

enrichment, negligent misrepresentation, and detrimental reliance. See Compl. (ECF No. 1).

Defendants have filed a counterclaim alleging unjust enrichment. See Amended Answer and

Counterclaim (ECF No. 48). This court has subject matter jurisdiction over the controversy

pursuant to 28 U.S.C. § 1332.




1
 In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties have voluntarily consented
to have a United States Magistrate Judge conduct proceedings in this case, including trial and the
entry of a final judgment. (ECF Nos. 13-14).

                                                1
         Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 2 of 9




       Presently before the court is a motion by Plaintiff to dismiss Defendants’ counterclaim

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (ECF No. 49).

For the reasons that follow, Plaintiff’s motion is granted, and Defendants are granted leave to file

an amended counterclaim.

I.     BACKGROUND

       Plaintiff “is a bake-ware manufacturing company, specializing in high volume customized

production for government contracts and commercial enterprises.” Compl. (ECF No. 1) at ¶ 1.

Defendants manufacture and sell shrink-wrapping machines (“Side Sealers”). Believing

Defendants’ Side Sealers met its packaging needs, Plaintiff ordered one Side Sealer, and picked it

up from Defendants’ facility in Ohio in January of 2018. Id. at ¶ 14. Plaintiff paid Defendants

$41,705 for that Side Sealer. Id. at ¶ 15. Plaintiff also paid Defendants for training on the use and

maintenance of the Side Sealer.

               Included in the Terms and Conditions of [Defendants’] sale of the [] Side
       Sealer to [Plaintiff] was an express warranty providing, inter alia:

               This PAC machine is warranted to be free from defects in materials
               and workmanship for two (2) years (single shift operation), under
               proper use and maintenance, beginning from the date of shipment.
               PAC will furnish replacement parts free of charge except for
               consumable items that are subject to normal wear and tear while
               using the machine, which are not covered under this warranty.
               Replacement parts subject to warranty should be ordered and failed
               parts returned as outlined below. Labor charges incurred for
               replacement or repair of such parts by the purchaser are not covered
               by this warranty. … WARRANTY IS LIMITED TO REPAIR OF
               THE MACHINE AND REPLACEMENT OF DEFECTIVE
               PARTS.

Amended Answer and Counterclaim (ECF No. 48) at ¶ 6.

       “In March 2018, the shrink-wrapping machine’s control panel malfunctioned and was out

of commission.” Compl. (ECF No. 1) at ¶ 17. Defendants retrieved the Side Sealer, attempted to



                                                 2
          Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 3 of 9




fix it free of charge, and returned it to Plaintiff at the end of April 2018. Id. at ¶ 18. “On or around

May 3, 2018, day[s] after Defendants returned it to [Plaintiff], the shrink-wrapping machine failed

again due to an encoder error.” Id. at ¶ 19. Plaintiff attempted to resolve the problem, but the

machine failed again on May 7, 2018. Id. at ¶ 20. Defendants replaced the faulty encoder free of

charge on May 16, 2018. Id. at ¶ 24.

       Meanwhile, Plaintiff purchased a second Side Sealer, with the same express warranty, from

Defendants in August 2018 for $44,960, and the Side Sealer was installed in late September 2018.

Id. at ¶ 25. However, the first Side Sealer again began experiencing encoder malfunctions on

October 25, 2018, and Defendants again replaced the encoder free of charge. Id. at ¶¶ 26-27. That

encoder failed again on or around December 5, 2018, was replaced, and failed again on January 8,

2019. Around December 18, 2018, the encoder failed on the second Side Sealer. In total, Plaintiff

“has had to replace encoders eight separate times in less than a year.” Id. at ¶ 36.

       According to Plaintiff, Defendants represented that the “defects were due to electrical

abnormalities,” and Plaintiff “hired Duquesne Light Company, LLC (‘DLC’), to conduct power

testing at its warehouse to determine the extent of the electrical issues.” Id. at ¶ 42. “DLC’s test

results showed normal electrical readings.” Id. at ¶ 43. It is Plaintiff’s position that Plaintiff “has

spent tens of thousands of dollars alone on mitigating the loss of, troubleshooting, and repairing

the shrink-wrapping machines.” Id. at ¶ 47.

       Thus, on April 18, 2019, Plaintiff filed the complaint in this matter, and on July 3, 2019,

Defendants filed an answer. (ECF No. 14).           Discovery ensued, and on October 27, 2020,

Defendants filed a motion for leave to amend their answer and add a counterclaim. (ECF No. 39).

This Court granted that motion, and on November 9, 2020, Defendants filed an amended answer

and counterclaim. Specifically, Defendants assert that Plaintiff called upon Defendants to service



                                                   3
         Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 4 of 9




the first Side Sealer on three occasions in May 2018, and Defendants performed that work pursuant

to the warranty. Subsequently, Plaintiff requested Defendants service one or both Side Sealers on

seven occasions between October 2018 and January 2019. During discovery, Defendants

conducted an inspection of Plaintiff’s facility, where they learned “that there existed an improper

neutral-to-ground bond at the electrical subpanel nearest to the [shrink wrapping machines] in

violation of National Electric Code (‘NEC’) Article 250.” Amended Answer and Counterclaim

(ECF No. 48) at ¶ 16. It is Defendants’ position that this electrical system violation constitutes

“improper use and/or maintenance” and “renders the repair and replacement work performed free

of charge by [Defendants] outside the purview of the express warranty.” Id. at ¶ 19. Thus,

Defendants assert a counterclaim for unjust enrichment.

       On November 30, 2020, Plaintiff filed the motion to dismiss the counterclaim and brief in

support thereof at issue here. (ECF Nos. 49-50). According to Plaintiff, Pennsylvania law

precludes this type of counterclaim, and even if it were permitted, Defendants have failed to set

forth a prima facie case for unjust enrichment. Defendants filed a response thereto, and Plaintiff

filed a reply. (ECF Nos. 54, 57). This matter is now ripe for disposition.

II.    STANDARD OF REVIEW

       “Courts evaluate a motion to dismiss a counterclaim under the same standard as a motion

to dismiss a complaint.” Mr. Sandless Franchise, LLC v. Karen Cesaroni LLC, 2020 WL 6330058,

at *2 (E.D. Pa. 2020). The applicable inquiry under Federal Rule of Civil Procedure 12(b)(6) is

well-settled. Under Federal Rule of Civil Procedure 8, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

12(b)(6) provides that a claim may be dismissed for “failure to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a [pleading] must contain



                                                 4
          Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 5 of 9




sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim that merely alleges entitlement to relief, without alleging facts that show

entitlement, must be dismissed. See Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

This “‘does not impose a probability requirement at the pleading stage,’ but instead ‘simply calls

for enough facts to raise a reasonable expectation that discovery will reveal evidence of’ the

necessary elements.” Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (quoting

Twombly, 550 U.S. at 556). Nevertheless, the court need not accept as true “unsupported

conclusions and unwarranted inferences,” Doug Grant, Inc. v. Great Bay Casino Corp., 232 F.3d

173, 183-84 (3d Cir. 2000), or the plaintiff’s “bald assertions” or “legal conclusions.” Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

        Although a claim does not need to allege detailed factual allegations to survive a Rule

12(b)(6) motion, a claim must provide more than labels and conclusions. Twombly, 550 U.S. at

555. A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan

v. Allain, 478 U.S. 265, 286 (1986)). “Factual allegations must be enough to raise a right to relief

above the speculative level” and be “sufficient to state a claim for relief that is plausible on its

face.” Twombly, 550 U.S. at 555. Facial plausibility exists “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

        “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully. [] Where a [claim] pleads facts that

are ‘merely consistent with’ a [party’s] liability, it ‘stops short of the line between possibility and

plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).



                                                   5
         Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 6 of 9




       When considering a Rule 12(b)(6) motion, the court’s role is limited to determining

whether a party is entitled to offer evidence in support of his claims. See Scheuer v. Rhodes, 416

U.S. 232, 236 (1974). The court does not consider whether a party will ultimately prevail. Id. The

opposing party bears the burden of establishing that the counterclaim fails to state a claim. Gould

Elecs. v. United States, 220 F.3d 169, 178 (3d Cir. 2000).

III.   DISCUSSION

       Plaintiff first contends that Defendants’ counterclaim is precluded by Pennsylvania law

because the relationship between Plaintiff and Defendants is governed by an express, written

contract. Pl.’s Br. (ECF No. 50) at 5-7. In other words, it is Plaintiff’s position that the express

warranty that accompanied the sale of the Side Sealers precludes Defendants’ unjust enrichment

claim. Defendants respond that the work performed fell outside the scope of the contract and

warranty because the “Side Sealers were not defective; rather, they were used improperly.” Defs.’

Br. (ECF No. 54) at 3. Thus, Defendants contend that there was no contract that governed the

work they performed, and therefore, unjust enrichment is a proper cause of action.

       In Pennsylvania, a party seeking to plead unjust enrichment must allege the
       following elements: (1) a benefit conferred on the defendant by the plaintiff;[2] (2)
       appreciation of the benefit by the defendant; and (3) the defendant’s acceptance and
       retention of the benefit under such circumstances that it would be inequitable for
       defendant to retain the benefit without payment of value.

Lenhart v. Huntington Ins., Inc., 2016 WL 3579050, at *8 (W.D. Pa. 2016), report and

recommendation adopted, 2016 WL 3522043 (W.D. Pa. 2016) (internal quotation marks omitted).

Pennsylvania law is also clear that the “doctrine does not apply where a written or express contract

exists.” Id.; see also Moore v. Angie’s List, Inc., 118 F. Supp. 3d 802, 820 (E.D. Pa. 2015) (“[T]he




2
  In this case, because Defendants are asserting unjust enrichment as a counterclaim, the “plaintiff”
is actually “Defendants” and the “defendant” is actually Plaintiff.
                                                 6
          Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 7 of 9




doctrine of unjust enrichment is inapplicable when the relationship between parties is founded

upon a written agreement or express contract, regardless of how harsh the provisions of such

contracts may seem in the light of subsequent happenings.”). As stated by the Pennsylvania

Supreme Court,

       this bright-line rule … has deep roots in the classical liberal theory of contract. It
       embodies the principle that parties in contractual privity ... are not entitled to the
       remedies available under a judicially-imposed quasi-contract [i.e. the parties are not
       entitled to restitution based on unjust enrichment] because the terms of their
       agreement (express or implied) define their respective rights, duties, and
       expectations.

E. Roofing Sys., Inc. v. Simon Prop. Grp., Inc., 2016 WL 1367176, at *5–6 (M.D. Pa. 2016)

(quoting Wilson Area School Dist. v. Skepton, 895 A.2d 1250, 1254 (Pa. 2006)).

       Nevertheless, under Pennsylvania law, even where an express, written contract exists, a

party may recover for unjust enrichment where it performed work that was beyond the timeframe

or outside the scope of the written agreement. See Ruthrauff, Inc. v. Ravin, Inc., 914 A.2d 880 (Pa.

Super. 2006) (holding that an award of unjust enrichment was proper where “Ruthrauff made its

claim for unjust enrichment for work it performed outside any promises made in the written

contractual documents”).

       Here, Defendants contend that the work they performed to repair the Side Sealers was

beyond the scope of the express, written agreement, because Plaintiff improperly used and

maintained the Side Sealers in violation of the agreement. See Defs.’ Br. (ECF No. 54) at 2

(“Indeed, it is well-settled that a claim for unjust enrichment is viable despite the existence of a

written contract where – as here – the services rendered are beyond the scope of the parties’ written

agreement.”); id. at 3 (Defendants “seek[] compensation for repair services rendered beyond the

written warranty’s scope and not addressed in the written agreement.”). It is Plaintiff’s position

that “Defendants’ duty to repair (or not repair) the Side Sealers was a basis for the parties’ bargain

                                                  7
            Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 8 of 9




and a direct result of the contractual relationship.” Pl.’s Reply (ECF No. 57) at 2. Furthermore,

they contend that this matter is distinguishable from Ruthrauff, where the work that was performed

and for which the party was entitled to recovery occurred after “Ruthrauff completed its contractual

work.” 914 A.2d at 893.

       Instantly, the parties entered into an agreement whereby Defendants sold to Plaintiff two

Side Sealers, which were accompanied by express warranties that provided for a period of two

years where Defendants would repair the Side Sealers and replace defective parts. See Amended

Answer and Counterclaim (ECF No. 48) at Exhibit A. It is undisputed that well within this two-

year period, Defendants responded to Plaintiff’s requests for repair and maintenance of the two

Side Sealers. It is for this work that Defendants now claim an entitlement to relief in quasi-

contract.    However, the undisputed facts show that the relationship between Plaintiff and

Defendants was governed by the express, written agreement, and therefore it is the terms of that

agreement that must apply. To the extent that Plaintiff’s actions may have voided the warranty, as

Defendants contend, Plaintiff would not be entitled to recover on its breach of contract claim.

However, this does not place the work Defendants did outside the scope of the warranty to the

extent the parties interactions were no longer governed by the contract. Accordingly, this Court

grants Plaintiff’s motion to dismiss Defendants’ counterclaim for unjust enrichment.3

       As set forth in Federal Rule of Civil Procedure 15(a), leave to amend generally must be

granted unless the amendment would not cure the deficiency. Accordingly, the counterclaim is

dismissed without prejudice, and Defendants are permitted to file an amended counterclaim within

20 days of the date of this opinion.



3
  Plaintiff also contends that Defendants have failed to set forth a prima facie case for unjust
enrichment. See Pl.’s Br. (ECF No. 50) at 7. Because this Court has concluded that Defendants
are not entitled to relief as a matter of law, this Court will not reach that argument.
                                                 8
         Case 2:19-cv-00443-CRE Document 58 Filed 01/15/21 Page 9 of 9




IV.    CONCLUSION

       Based on the foregoing, Plaintiff’s motion to dismiss Defendants’ counterclaim is granted,

and Defendants are granted leave to file an amended counterclaim. An appropriate Order follows.




Dated: January 15, 2021             .                      BY THE COURT:
                                                           s/ Cynthia Reed Eddy
                                                           Chief United States Magistrate Judge




cc:    Counsel of record
       via electronic filing




                                               9
